Citation Nr: 0327743	
Decision Date: 10/16/03    Archive Date: 10/28/03	

DOCKET NO.  99-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse, and Drs. S. and J.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1976 and from September 1977 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

A January 2001 Board decision reopened the veteran's claim 
for service connection for an acquired psychiatric disorder, 
and denied service connection for an acquired psychiatric 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2002, the Court granted a joint motion, vacating and 
remanding the Board's decision.  Copies of the motion and the 
Court's order have been included in the claims file.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, the appeal is 
REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should attempt to obtain 
treatment records for 18 psychiatric 
hospitalizations between June 24, 1986, 
and April 30, 1999, from the VA Medical 
Center in San Juan, Puerto Rico.  

3.  In accordance with a June 2002 
request, the RO should provide copies of 
the records relating to the 
hospitalizations from June 24, 1986, to 
April 30, 1999, to the veteran's 
representative.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



